IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-14-00326-CV

RONNIE ANDERSON,
                                                            Appellant
v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                                    Appellee


                           From the 12th District Court
                              Walker County, Texas
                              Trial Court No. 26514


                                    OPINION


       Ronnie Anderson, a prison inmate, appeals the trial court’s order granting the

Texas Department of Criminal Justice’s plea to the jurisdiction. We dismiss the appeal

as frivolous.

CHAPTER 14—HISTORY AND PURPOSE

       In a special session in 2011, the legislature passed and the Governor signed a bill

with the caption:     “AN ACT relating to fiscal and other matters necessary for

implementation of the judiciary budget as enacted by H.B. No. 1, Acts of the 82nd

Legislature, Regular Session, 2011, and to the operation and administration of, and
practice and procedures in courts in, the judicial branch of state government.” Acts

2011, 82nd Leg., 1st C.S., ch. 3 (H.B. 79), § 12.01 (effective January 1, 2012). As indicated

by the caption, the bill included provisions that were designed to have an impact on the

cost of operating the judicial branch. Included in that bill was a provision that clearly

and specifically added proceedings filed in the appellate courts to the litigation being

filed by inmates which would be summarily dismissed by the appellate court if the

inmate failed to comply with the requirements of Chapter 14 of the Texas Civil Practice

and Remedies Code. The bill became effective on January 1, 2012. See Acts 2011, 82nd

Leg., 1st C.S., ch. 3 (H.B. 79), § 12.01 (effective January 1, 2012).

       Specifically, the statute was amended to apply to an action, including an appeal

or an original proceeding, brought by an inmate in a district, county, justice of the

peace, or small claims court, or an appellate court in which an affidavit of indigence is

also filed. TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West 2002) (emphasis added to

reflect changes). This means that the requirements of Chapter 14 apply when inmates

file an appeal or an original proceeding the same as when they file actions in the

district, county, and justice courts. Douglas v. Turner, 441 S.W.3d 337, 339 (Tex. App.—

Waco 2013, no pet.).

       After the change in the statute occurred but prior to its effective date, we

endeavored to warn the inmate population of this statutory change. See Altschul v.

TDCJ - Inmate Trust Fund Div., No. 10-11-00084-CV, 2012 Tex. App. LEXIS 2025, *3 (Tex.

App.—Waco Mar. 14, 2012, pet. denied) (mem. op.) ("Section 14.002 has also been


Anderson v. Texas Department of Criminal Justice                                       Page 2
amended to make clear that such an affidavit is also required if the new action is filed in

a court of appeals."). After a period of time, we began to dismiss proceedings without

notice and opportunity to cure the defect, see Douglas v. Turner, 441 S.W.3d 337 (Tex.

App.—Waco 2013, no pet.), but later added a footnote explaining that a motion for

rehearing or a petition for review could be filed and specified the timetable for doing

either. See Reed v. Ford, No. 10-13-00279-CV, 2013 Tex. App. LEXIS 11888 (Tex. App.—

Waco Sept. 19, 2013, no pet.) (mem. op.). During this extended time period, we would

grant the motion for rehearing and reinstate the appeal if the inmate corrected the

deficiency at the time the motion for rehearing was filed. See e.g. Atkins v. Herrera, Nos.

10-13-00283-CV & 10-13-00284-CV, 2013 Tex. App. LEXIS 12385 (Tex. App.—Waco Oct.

3, 2013) (mem. op.) (withdrawn by order issued Feb. 6, 2014) (not designated for

publication).

       We took these steps during the first three years of implementing this statutory

amendment to allow news of the change to be more widely disseminated within the

inmate population.       Maybe we were wrong to be so lax when the purpose of the

amended legislation was to prevent the expenditure of scarce judicial resources on

frivolous proceedings filed by inmates, thus allowing the appellate courts to focus

limited resources on proceedings that merited review, including those filed by other

inmates who had fulfilled the minimal statutory requirements to file a proceeding in the

appellate court.

       We have expended judicial resources during this lengthy implementation period


Anderson v. Texas Department of Criminal Justice                                     Page 3
that were not required to be expended under a straightforward application of the

statute.   The statute is not difficult for an inmate to comply with.         These same

procedures have been required in trial courts since 1995.

       It is now over three years after the effective date of the statutory amendments

that added these requirements to actions filed in the appellate courts. The number of

deficient inmate filings, nevertheless, seems to be increasing rather than decreasing.

This appeal is an example of the problem: the failure to comply with the simple

requirements of the statute to file the appeal. Maybe we were overly optimistic in our

initial assessment that inmates would learn of the minimum requirement to file

appellate proceedings as indigent inmates representing themselves.

       Three years of education about the statutory requirements is long enough. The

statute clearly authorizes this Court to summarily dismiss a proceeding that does not

comply with the statute when it is filed. If the intended benefits of the statute are to be

realized, we must be willing to require the inmate to comply with the statute or suffer

the consequences of the failure to comply.

CHAPTER 14—APPLICATION

       Chapter 14 requires the inmate to file an affidavit or declaration "relating to

previous filings" in which the inmate must detail all previous actions filed pro se, other

than a suit under the Family Code. TEX. CIV. PRAC. & REM. CODE ANN. § 14.004(a) (West

2002); Amir-Sharif v. Mason, 243 S.W.3d 854, 857 (Tex. App.—Dallas 2008, no pet.). In

addition, the inmate is required to file a certified copy of his “inmate trust account


Anderson v. Texas Department of Criminal Justice                                     Page 4
statement”1 that "reflect[s] the balance of the account at the time the claim is filed and

activity in the account during the six months preceding the date on which the claim is

filed." TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.004(c); 14.006(f) (West 2002); Amir-Sharif,
243 S.W.3d at 857. The filings required under chapter 14 are "an essential part of the

process by which courts review inmate litigation." Hickson v. Moya, 926 S.W.2d 397, 399

(Tex. App.—Waco 1996, no writ).

        The statute provides the notice of what is required by the inmate to file a new

action. The failure to file the affidavit with the required information or the inmate

account statement can result in dismissal without further notice or hearing. Amir-Sharif,
243 S.W.3d at 85; Thompson v. Rodriguez, 99 S.W.3d 328, 329-30 (Tex. App.—Texarkana

2003, no pet.); Jackson v. Tex. Dep't of Criminal Justice, 28 S.W.3d 811, 814 (Tex. App.—

Corpus Christi 2000, pet. denied) (reviewing several cases dismissing inmate litigation

for failure to comply fully with the affidavit requirement.). Further, when an inmate

fails to comply with the affidavit requirements, the trial court may assume that the

current action is substantially similar to one previously filed by an inmate and thus is

frivolous. Altschul v. TDCJ - Inmate Trust Fund Div., 2012 Tex. App. LEXIS 2025, *3 (Tex.

App.—Waco Mar. 14, 2012, pet. denied) (mem. op.); Bell v. Tex. Dep't of Criminal Justice,


1
  Courts and parties have frequently referred to inmate accounts as inmate "trust" accounts. The term
"trust" has been removed from this statutory reference. Act of 1989, 71st Leg., ch. 212, § 2.01, eff. Sept. 1,
1989, amended by Act of 1999, 76th Leg., ch. 62, § 8.10, 19.02(8), eff. Sept. 1, 1999 (current version at TEX.
GOV'T CODE ANN. § 501.014 (West 2012)). They are simply inmate accounts. While there may be a
custodial relationship between the Department and the inmate as to the money in the account, an issue
not decided by us today, there is certainly no trustee/beneficiary relationship wherein the Department is
burdened with all the duties of a trustee with regard to the inmate's money.


Anderson v. Texas Department of Criminal Justice                                                       Page 5
962 S.W.2d 156, 158 (Tex. App.—Houston [14th Dist.] 1998, pet. denied). We see no

reason why this caselaw interpreting the Chapter 14 requirements as they applied to

actions filed in trial courts should not also now apply to actions filed in an appellate

court. Douglas v. Turner, 441 S.W.3d 337, 339 (Tex. App.—Waco 2013, no pet.). See also

McClure v. Tex. Dep't of Crim. Justice, No. 10-12-00481-CV, 2014 Tex. App. LEXIS 2284

(Tex. App.—Waco Feb. 27, 2014, pet. ref’d) (memo. op.). Further, we have recently

confirmed our commitment to the clear wording of the statute by denying motions for

rehearing even when the inmate contends the failure to comply with Chapter 14 has

been or could be remedied. McLean v. Livingston, No. 10-14-0091-CV, 2015 Tex. App.

LEXIS 664 (Tex. App.—Waco Jan. 22, 2015) (op. on rhg).

THIS PROCEEDING

       In this action, Anderson did not file an affidavit of previous filings with his

notice of appeal. Because the requirements of Chapter 14 apply to inmate proceedings

in the courts of appeals, the statute and caselaw permit us to dismiss Anderson’s appeal

without further notice.

       Not dismissing the appeal promptly due to the failure to comply with the statute

also consumes additional judicial resources. The longer the appeal remains on file, the

more resources it consumes.          In this proceeding, Anderson has already filed four

“motions.” They are captioned:

       1. Declaration in Support of Motion to Proceed in Forma Pauperis;

       2. The Plaintiff Motion to Object to the Defendant Plea to Jurisdiction;


Anderson v. Texas Department of Criminal Justice                                  Page 6
       3. Motion for Leave to Amend to Original Petion; and

       4. Motion for Appointment of Counsel.

None of the four motions were served and only the original was filed. These are

additional issues we will have to deal with if we do not utilize the statute now to obtain

the benefits thereof.

CONCLUSION

       Because Anderson did not comply with the Chapter 14 affidavit requirement, we

dismiss this appeal as frivolous. Further, any additional relief requested by Anderson is

dismissed as moot.



                                              TOM GRAY
                                              Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
       (Justice Davis dissenting)
Motions dismissed as moot
Appeal dismissed as frivolous
Opinion delivered and filed March 19, 2015
[CV06]




Anderson v. Texas Department of Criminal Justice                                    Page 7